Citation Nr: 1812435	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left testicle disability.

2.  Entitlement to service connection for a left testicle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 2001 to January 2004, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the Veteran's claim for service connection for a left testicle disability was denied as the evidence failed to establish service connection.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the September 2008 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left testicle disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Competent and credible medical and lay evidence shows it is clear and unmistakable that the Veteran's left testicle disability pre-existed service; however, the evidence does not show it is clear and unmistakable that his left testicle disability was not aggravated by his active service.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying service connection for a left testicle disability is final.  U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the September 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a left testicle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a left testicle disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a left testicle disability was denied in September 2008.  The Veteran did not appeal the September 2008 rating decision, nor did he submit any new and material evidence within a year of the September 2008 rating decision.  See 38 C.F.R. §3.156(b).  The September 2008 rating decision thereby became final.

At the time of the September 2008 rating decision, the record consisted of the Veteran's service treatment records (STRs) and VA treatment record.

Evidence received since the September 2008 rating decision includes the Veteran's testimony, additional VA treatment records, and private treatment records, specifically the opinion of a private physician regarding aggravation of the Veteran's left testicle disability.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.


Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1132 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition pre-existed service and (b) the pre-existing condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; see also 38 U.S.C. § 1132.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

The Veteran filed his service connection claim for a left testicle disability in August 2013.  He testified that he had surgery for a non-descended testicle prior to service, but he was nevertheless accepted into service.  He testified that it was his belief that his testicle re-ascended due to his active service, which subsequently required additional surgery.

In November 1994 and March 1996, the Veteran underwent surgery for an undescended left testicle.

The Veteran's STRs show that at his entrance examination in August 2000, a history of surgery for a non-descended left testicle was noted.  At an October 2000 examination, his left testicle was recorded to have no abnormality and he was granted a medical waiver.  His active service began in January 2001.

After his separation from service, the Veteran's medical records show that his left testicle had re-ascended by January 2006.  In October 2010, he underwent surgery to remove his left testicle.

In July 2008 and March 2014, the Veteran was afforded VA examinations.  The March 2014 VA examiner opined that the Veteran's left testicle disability was less likely than not caused or aggravated by his active service.

In August 2013 and September 2014, the Veteran's physician Dr. Joseph Shull reported that the Veteran's active service played a major role in the re-ascension of his left testicle and subsequent surgery.

Given that the Veteran's testicular condition was noted at enlistment, the presumption of soundness does not apply.  Rather it is incumbent on the Veteran to establish that his condition which existed prior to service worsened during service.  Here, Dr. Shull explained why the physical rigors of the Veteran's military service would have aggravated his condition.  This was supported by the Veteran's testimony at his Board hearing.  Thus, the presumption of aggravation has been established and to deny the claim, VA must show that the condition clearly and unmistakably was not aggravated by the Veteran's military service.  Given the positive opinion of Dr. Shull, the record simply does not contain clear and unmistakable evidence that the Veteran's left testicle disability was not aggravated by his active service.

Accordingly, the criteria for service connection for a left testicle disability have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a left testicle disability.

Service connection for a left testicle disability is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


